Exhibit 10.2

UTSTARCOM, INC.

RETENTION AGREEMENT

This Retention Agreement (the “Agreement”) is made November 30, 2007 (the
“Effective Date”), by and between Francis P. Barton (“Executive”) and UTStarcom,
Inc. (the “Company”).

WHEREAS, Executive is employed as the Company’s Executive Vice President and
Chief Financial Officer and serves on the Company’s Board of Directors (the
“Board”);

WHEREAS, Executive is a valued member of the Company’s senior management team
and has played a critical role in completing the Company’s stock option
investigation and assisting the Company to becoming current in its filing
requirements with the Securities and Exchange Commission; and

WHEREAS, the Company wishes to provide an incentive to Executive to (i) remain
in the employ of the Company and (ii) increase the value of the Company for the
benefit of its stockholders.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
in consideration of Executive’s continued employment with the Company, the
parties agree as follows:


1.             THAT THE COMPANY WILL PROVIDE EXECUTIVE A RETENTION INCENTIVE
WITH A TOTAL VALUE OF $10,000,000 (THE “RETENTION INCENTIVE”), AS DETERMINED
HEREIN.


2.             THAT THE RETENTION INCENTIVE WILL CONSIST OF A COMBINATION OF
RESTRICTED STOCK, RESTRICTED STOCK UNITS, PERFORMANCE SHARES AND PERFORMANCE
UNITS (TOGETHER, “EQUITY”) GRANTED UNDER THE COMPANY’S 2006 EQUITY INCENTIVE
PLAN (THE “PLAN”) AND/OR CASH, IN THE SOLE DISCRETION OF THE COMPENSATION
COMMITTEE OF THE BOARD (THE “COMMITTEE”).


3.             THAT THE VALUE OF THE EQUITY GRANTED TO EXECUTIVE AS PART OF THE
RETENTION INCENTIVE WILL BE DETERMINED BASED ON THE FAIR MARKET VALUE (AS
DEFINED IN THE PLAN) OF THE COMPANY’S COMMON STOCK ON THE APPLICABLE DATE OF
GRANT.  BY WAY OF EXAMPLE ONLY, IF THE COMPANY WERE TO GRANT EXECUTIVE AN AWARD
OF 300,000 SHARES OF RESTRICTED STOCK WHEN THE FAIR MARKET VALUE OF THE
COMPANY’S COMMON STOCK WAS $5.00 PER SHARE, THAT AWARD WOULD BE VALUED AT
$1,500,000 FOR PURPOSES OF DETERMINING THE VALUE AWARDED TO EXECUTIVE UNDER
SECTION 1.


4.             THAT IT IS THE DESIRE OF THE PARTIES HERETO THAT THE RETENTION
INCENTIVE CONSIST OF EQUITY, THOUGH THE COMPANY RETAINS THE RIGHT (BUT NOT THE
OBLIGATION) TO PROVIDE THE RETENTION INCENTIVE SOLELY OR PARTIALLY IN CASH. 
BECAUSE OF THE LIMITS ON THE MAXIMUM AMOUNT OF EQUITY THAT CAN BE GRANTED TO AN
INDIVIDUAL IN ANY CALENDAR YEAR, IT IS THE EXPECTATION OF THE PARTIES THAT THE
RETENTION INCENTIVE WILL BE AWARDED OVER A NUMBER OF YEARS, SO THAT AS MUCH OF
THE RETENTION INCENTIVE CAN BE AWARDED UNDER THE PLAN AS POSSIBLE.


5.             THAT THE COMMITTEE WILL AWARD THE FIRST INSTALLMENT OF THE
RETENTION INCENTIVE TO EXECUTIVE IN A COMBINATION OF EQUITY IN THE COMMITTEE’S
SOLE DISCRETION, UP TO THE ANNUAL MAXIMUM

--------------------------------------------------------------------------------


 

amounts permitted under the Plan after taking into account Executive’s 2007
focal awards, subject to Executive’s continued employment with the Company
through the date such awards are granted.


6.             THAT EACH JANUARY FOLLOWING THE EFFECTIVE DATE, THE REMAINING
INSTALLMENTS OF THE RETENTION INCENTIVE WILL BE AWARDED TO EXECUTIVE IN A
COMBINATION OF EQUITY AND/OR CASH, AS DETERMINED BY THE COMMITTEE IN ITS SOLE
DISCRETION, WITH THE EXPECTATION THAT THE RETENTION INCENTIVE WILL BE GRANTED IN
A COMBINATION OF EQUITY UP TO THE MAXIMUM ANNUAL LIMITS PERMITTED UNDER THE PLAN
AFTER TAKING INTO ACCOUNT EXECUTIVE’S FOCAL GRANT FOR THE PARTICULAR YEAR,
SUBJECT TO EXECUTIVE’S CONTINUED EMPLOYMENT WITH THE COMPANY THROUGH EACH SUCH
DATE.


7.             THAT THE FIRST INSTALLMENT OF THE RETENTION INCENTIVE WILL VEST
AS TO $2,500,000 IN VALUE ON THE DATE THE EQUITY AWARD TO BE GRANTED PURSUANT TO
SECTION 5 BECOMES EFFECTIVE CONSISTENT WITH THE COMPANY’S EQUITY AWARD AND GRANT
POLICY AND PROCEDURES, AND AS TO $2,500,000 IN VALUE ON EACH NOVEMBER 30
THEREAFTER, SUBJECT TO EXECUTIVE’S CONTINUED EMPLOYMENT WITH THE COMPANY THROUGH
EACH VESTING DATE.  THE COMMITTEE WILL DETERMINE IN ITS SOLE DISCRETION THE
TYPES OF EQUITY AND THE AMOUNT OF EQUITY AND, IF APPLICABLE, CASH THAT WILL BE
ELIGIBLE TO VEST ON EACH VESTING DATE.  FOR THESE PURPOSES, THE VALUE OF EQUITY
TO VEST WILL BE BASED ON THE FAIR MARKET VALUE (AS DEFINED IN THE PLAN) OF THE
COMPANY’S COMMON STOCK ON THE APPLICABLE DATE OF GRANT.


8.             THAT IN THE EVENT EXECUTIVE’S EMPLOYMENT IS TERMINATED IN A
MANNER THAT WOULD TRIGGER THE PAYMENT OF SEVERANCE BENEFITS UNDER THE CHANGE OF
CONTROL/INVOLUNTARY TERMINATION SEVERANCE AGREEMENT BY AND BETWEEN EXECUTIVE AND
THE COMPANY (THE “SEVERANCE AGREEMENT”) OR EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY IS TERMINATED AS A RESULT OF HIS DEATH OR DISABILITY, THEN EXECUTIVE
SHALL BE ENTITLED TO A CASH PAYMENT EQUAL TO THE AMOUNT OF THE RETENTION
INCENTIVE THAT HAS NOT BEEN GRANTED IN EQUITY AS OF THE DATE OF SUCH
TERMINATION.  THE RECEIPT OF ANY SUCH PAYMENT THAT ARISES AS A RESULT OF A
TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY THAT WOULD TRIGGER
SEVERANCE PAYMENTS UNDER THE SEVERANCE AGREEMENT WILL BE SUBJECT TO THE SAME
TERMS AND CONDITIONS THAT APPLY TO EXECUTIVE’S RECEIPT OF SEVERANCE BENEFITS
UNDER THE SEVERANCE AGREEMENT.  FOR THE PURPOSES OF THIS AGREEMENT, “DISABILITY”
WILL HAVE THE SAME MEANING GIVEN TO THE TERM IN THE PLAN.

By way of example only, if the Company terminated Executive’s employment with
the Company without Cause (as defined in the Severance Agreement) and as of the
date of such termination had granted Executive Equity with a value of $9,000,000
as determined under Section 3, then the Company would make a lump sum cash
payment to Executive equal to $1,000,000, subject to the same terms and
conditions that apply to Executive’s receipt of severance benefits under the
Severance Agreement.

For avoidance of doubt, the vesting of any Equity granted pursuant to the
Retention Incentive may also accelerate pursuant to the provisions of the
Severance Agreement.  In addition, if Executive’s employment with the Company is
terminated as a result of his death or Disability, the vesting of any Equity
granted pursuant to the Retention Incentive will become fully vested or released
from the Company’s repurchase right as of the date of termination.

9.             That notwithstanding anything to the contrary in this Agreement,
if Executive is a “specified employee” within the meaning of Section 409A of the
Code and any final regulations and

2

--------------------------------------------------------------------------------


 


GUIDANCE PROMULGATED THEREUNDER (“SECTION 409A”) AT THE TIME OF EXECUTIVE’S
TERMINATION, THEN ONLY THAT PORTION OF THE SEVERANCE PAYABLE TO EXECUTIVE
PURSUANT TO THIS AGREEMENT (OTHER THAN DUE TO DEATH), IF ANY, AND ANY OTHER
SEVERANCE PAYMENTS OR SEPARATION BENEFITS WHICH MAY BE CONSIDERED DEFERRED
COMPENSATION UNDER SECTION 409A (TOGETHER, THE “DEFERRED COMPENSATION SEPARATION
BENEFITS”), WHICH (WHEN CONSIDERED TOGETHER) DO NOT EXCEED THE SECTION 409A
LIMIT (AS DEFINED BELOW) MAY BE MADE WITHIN THE FIRST SIX (6) MONTHS FOLLOWING
EXECUTIVE’S TERMINATION OF EMPLOYMENT IN ACCORDANCE WITH THE PAYMENT SCHEDULE
APPLICABLE TO EACH PAYMENT OR BENEFIT.  ANY PORTION OF THE DEFERRED COMPENSATION
SEPARATION BENEFITS IN EXCESS OF THE SECTION 409A LIMIT OTHERWISE DUE TO
EXECUTIVE ON OR WITHIN THE SIX (6) MONTH PERIOD FOLLOWING EXECUTIVE’S
TERMINATION WILL ACCRUE DURING SUCH SIX (6) MONTH PERIOD AND WILL BECOME PAYABLE
IN A LUMP SUM PAYMENT ON THE DATE SIX (6) MONTHS AND ONE (1) DAY FOLLOWING THE
DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT.  ALL SUBSEQUENT DEFERRED
COMPENSATION SEPARATION BENEFITS, IF ANY, WILL BE PAYABLE IN ACCORDANCE WITH THE
PAYMENT SCHEDULE APPLICABLE TO EACH PAYMENT OR BENEFIT.

For these purposes “Section 409A Limit” will mean the lesser of two (2) times:
(i) Executive’s annualized compensation based upon the annual rate of pay paid
to Executive during the Company’s taxable year preceding the Company’s taxable
year of Executive’s termination of employment as determined under Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which Executive’s employment is terminated.

The foregoing provisions are intended to comply with the requirements of Section
409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply.  The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.


10.           THAT ALL PAYMENTS MADE PURSUANT TO THIS AGREEMENT WILL BE SUBJECT
TO WITHHOLDING OF APPLICABLE TAXES.


11.           THAT THIS AGREEMENT, TOGETHER WITH THE PLAN, THE EQUITY AWARD
AGREEMENTS EVIDENCING THE EQUITY AWARDS THAT WILL BE GRANTED PURSUANT TO THIS
AGREEMENT AND THE SEVERANCE AGREEMENT, REPRESENT THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE PARTIES AS TO THE SUBJECT MATTER HEREOF AND SUPERSEDE
ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS, WHETHER WRITTEN OR ORAL.  NO WAIVER,
ALTERATION OR MODIFICATION OF ANY OF THE PROVISIONS OF THIS AGREEMENT WILL BE
BINDING, UNLESS IN WRITING AND SIGNED BY DULY AUTHORIZED REPRESENTATIVES OF THE
PARTIES HERETO.


12.           THAT THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE STATE OF
CALIFORNIA (WITH THE EXCEPTION OF ITS CONFLICT OF LAWS PROVISIONS).


13.           THAT THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, AND EACH
COUNTERPART WILL HAVE THE SAME FORCE AND EFFECT AS AN ORIGINAL AND WILL
CONSTITUTE AN EFFECTIVE, BINDING AGREEMENT ON THE PART OF EACH OF THE
UNDERSIGNED.  EXECUTION AND DELIVERY OF THIS AGREEMENT BY EXCHANGE OF FACSIMILE

3

--------------------------------------------------------------------------------


 


COPIES BEARING THE FACSIMILE SIGNATURE OF A PARTY WILL CONSTITUTE A VALID AND
BINDING EXECUTION AND DELIVERY OF THE AGREEMENT BY SUCH PARTY.  SUCH FACSIMILE
COPIES WILL CONSTITUTE ENFORCEABLE ORIGINAL DOCUMENTS.

IN WITNESS WHEREOF, this Agreement has been entered into as of the date first
set forth above.

UTSTARCOM, INC.

 

EXECUTIVE

 

 

 

By:

/s/ Susan Marsch

 

/s/ Francis P. Barton

 

 

Francis P. Barton

Name:

Susan Marsch

 

 

 

 

 

Its:

VP and General Counsel

 

Address:

c/o Company

 

4

--------------------------------------------------------------------------------